Exhibit 10.59

 

Dienstvertrag    Employment Agreement

 

vom

 

1. Januar 2009

 

– nachfolgend „Vertrag“ genannt –

  

 

dated

 

January 1st, 2009

 

– hereinafter referred to as the “Agreement” –

zwischen

 

Exide Technologies GmbH

Im Thiergarten

 

63654 Büdingen

 

Deutschland

  

between

 

Exide Technologies GmbH

Im Thiergarten

 

63654 Büdingen

 

Germany

– nachfolgend „Gesellschaft“ genannt –    – hereinafter referred to as the
“Company” – vertreten durch die Gesellschafterversammlung der beiden
Gesellschafter Exide Transportation Holding Europe S.L. und EXIDE Holding S.A.S.
   represented by the shareholders’ assembly of the two shareholders, Exide
Transportation Holding Europe S.L. and EXIDE Holding S.A.S. und    and

Herrn Michael Ostermann

In den Laken 9

47228 Duisburg

Deutschland

  

Mr. Michael Ostermann

In den Laken 9

47228 Duisburg

Deutschland

– nachfolgend „Geschäftsführer“ genannt –    – hereinafter referred to as the
“Managing Director” – und    and zusammen mit der Gesellschaft die „Parteien“
bzw. einzeln jeweils „Partei“ genannt    collectively with the Company referred
to as the “Parties”, respectively individually each of them as a “Party”



--------------------------------------------------------------------------------

 

§ 1

Vertretungs- und Geschäftsführungsbefugnis

    

Section 1

Proxy and Authority to Manage the Business

(1)   Die Anstellung erfolgt als Geschäftsführer der Gesellschaft, Zusätzlich
wird der Geschäftsführer die Funktion des „President Transportation Europe“
übernehmen, was beinhaltet, dass ihm weitere Geschäftsführerämter oder
Aufsichtsratsämter bei in diesem Segment tätigen Gesellschaften der Exide-Gruppe
übertragen werden können und er die Verantwortung für den europäischen
Geschäftsteil der Transportation-Sparte übernimmt. Die Übernahme der
entsprechenden Ämter und Tätigkeiten bei mit der Gesellschaft (direkt oder
indirekt) verbundenen Unternehmen dieser Sparte (nachfolgend „Verbundene
Unternehmen“ genannt) ist durch die in diesem Vertrag geregelte Vergütung
abgegolten und berechtigt nicht zu weiteren Vergütungsforderungen.   (1)    The
employment shall be made in his capacity as managing director (Geschüftsführer)
of the Company. In addition, the Managing Director shall be assigned the
function of the “President Transportation Europe”, which includes that he may be
assigned further managing director or supervisory functions at companies of the
Exide group dealing in this segment and that he shall take responsibility for
the European part of the Transportation business segment. The assumption of the
respective offices and activities with companies (directly or indirectly)
affiliated with the Company in this segment (hereinafter referred to as
“Affiliated Companies”) is covered by the remuneration stipulated in this
Agreement and shall not trigger any further remuneration claims. (2)   Die
Gesellschaft (bzw. deren Gesellschafter) behält sich das Recht vor, dem
Geschäftsführer andere zumutbare Tätigkeiten anzuvertrauen, die seinen
beruflichen Kenntnissen und Fähigkeiten entsprechen. Die Gesellschaft behält
sich ferner das Recht vor, dem Geschäftsführer die Geschäftsführer- bzw.
Aufsichtsratsämter wieder zu entziehen, solange damit keine Verminderung der
nach diesem Vertrag von der Gesellschaft geschuldeten Vergütung verbunden ist.  
(2)    The Company (respectively its shareholders) reserves the right to assign
other reasonable tasks to the Managing Director which correspond to his skills
and abilities. The Company further reserves the right to revoke the managing
director or supervisory positions, provided this does not entail any reduction
of remuneration owed by the Company under this Agreement. (3)   Der
Geschäftsführer führt die Geschäfte der Gesellschaft nach Maßgabe der Gesetze,
der Satzung und dieses Vertrages; er hat den Weisungen der
Gesellschafterversammlung Folge zu leisten. Dies gilt entsprechend im Falle
Verbundener Unternehmen, soweit relevant.   (3)    The Managing Director
performs the Company’s affairs in accordance with applicable laws, the Company’s
articles, and the provisions of this Agreement. He shall comply with the
directives from the shareholders. The same shall apply in respect of Affiliated
Companies, as far as relevant. (4)   Die Gesellschafter behalten sich das Recht
vor, jederzeit weitere Geschäftsführer zu bestellen und/oder dem Geschäftsführer
andere und/oder weitere Tätigkeiten   (4)    The shareholders may, at any time,
appoint additional managing directors (Geschäftsführer) and/or assign different
and/or additional responsibilities to the

 

2



--------------------------------------------------------------------------------

  zuzuweisen sowie Allein- oder Gesamtvertretungsberechtigung einzuräumen. Wenn
kein weiterer Geschäftsführer bestellt ist, ist der Geschäftsführer
alleinvertretungsberechtigt.     Managing Director and determine an allocation
of responsibilities as well as the authority to represent the Company alone or
jointly with another Managing Director or Prokurist. If no further Managing
Director is appointed, Managing Director shall represent the Company alone.

§ 2

Zustimmungspflichtige Geschäfte

 

Section 2

Transactions Requiring Consent

(1)   Die Befugnis zur Geschäftsführung umfaßt die Vornahme aller Maßnahmen im
Rahmen des gewöhnlichen Geschäftsbetriebes der Gesellschaft.   (1)   The
authority to manage the business includes the performance of all acts in the
ordinary course of business of the Company. (2)   Zur Vornahme von
Rechtsgeschäften, die über den gewöhnlichen Geschäftsbetrieb der Gesellschaft
hinausgehen, muss unbeschadet aller Bestimmungen des Gesellschaftsvertrages und
einer gegebenenfalls bestehenden Geschäftsordnung die Zustimmung der
Gesellschafterversammlung eingeholt werden; dies gilt insbesondere für folgende
Rechtsgeschäfte:   (2)   Notwithstanding the provisions in the Company’s
Articles of Association and a potentially existing by-laws, performance of any
acts beyond the ordinary course of business of the Company requires the approval
of the shareholders; this applies in particular to the following transactions:  
a)   Sitzverlegung, Veräußerung oder Stillegung des Unternehmens oder
wesentlicher Unternehmensteile;     a)    Change in Company’s domicile, or the
sale or closure of the Company business or significant parts of it;   b)  
Errichtung und Aufgabe von Zweigniederlassungen;     b)    Establishment or
abandonment of branches / offices;   c)   Gründung, Erwerb und Veräußerung
anderer Unternehmen oder Beteiligungen an solchen sowie grundsätzliche
Änderungen von Betrieb und Produktion.     c)    Establishment, acquisition, and
sale of other companies or participation in any other companies as well as
principle changes of distribution and production.   d)   Abschluß, Abänderung
oder Beendigung von Verträgen zwischen der Gesellschaft und einem
Gesellschafter;     d)    Conclusion, amendment or termination of agreements
between the Company and a shareholder;   e)   Abschluß, Abänderungen oder
Beendigung von Verträgen zwischen der Gesellschaft und einem Geschäftsführer;  
  e)    Conclusion, amendment or termination of agreements between the Company
and one of its managing directors;   f)   Bestellung von Prokuristen und
Handlungsbevollmächtigten als Generalbevollmächtigte im Sinne von § 54
Handelsgesetzbuch     f)    Granting of statutorily defined signature authority
(Prokura, Handlungsvollmacht as Generalhandlungsvollmacht according to Section
54 German Commercial Code);

 

3



--------------------------------------------------------------------------------

  g)   Erwerb, Belastung und Verkauf von Grundstücken;     g)    Acquisition,
encumbrance and sale of real property;   h)   Verträgen mit Familienangehörigen
des Geschäftsführers;     h)    Any contract with family members of the Managing
Director;   i)   Aufnahme neuer oder Erhöhung bestehender Darlehen;     i)   
Execution of new loan agreements or the increase of existing borrowings;   j)  
Übernahme von Bürgschafts- oder Garantieverpflichtungen.     j)    Acceptance of
guarantees and bills of exchange. (3)   Die Bestimmungen dieses § 2 gelten
entsprechend im Hinblick auf Verbundene Unternehmen, einschließlich
ausländischer Unternehmen, soweit dies nach ausländischem Recht zulässig und
ggf. in entsprechender Anwendung sinnvoll ist.   (3)   The stipulations in this
Section 2 shall apply accordingly in respect of Affiliated Companies, including
foreign companies as far as permitted and, potentially in according application,
appropriate under foreign law.

§ 3

Pflichten und Verantwortlichkeit des Geschäftsführers

 

Section 3

Responsibilities and Obligations of the Managing Director

(1)   Der Geschäftsführer hat die Geschäfte der Gesellschaft mit der Sorgfalt
eines ordentlichen Geschäftsmannes zu führen und die ihm nach Gesetz, Satzung,
firmeninternen Regelungen (z.B. interne Genehmigungsverfahren) sowie diesem
Vertrag obliegenden Pflichten gewissenhaft zu erfüllen.   (1)   The Managing
Director shall conduct the Company’s business with the diligence of a prudent
businessman, and shall conscientiously perform his duties in accordance with
applicable laws, the Company’s by-laws, internal company regulations (e.g.,
authorization procedures), and this Agreement. (2)   Der Geschäftsführer nimmt
die Rechte und Pflichten des Arbeitgebers im Sinne der arbeits- und
sozialrechtlichen Vorschriften wahr.   (2)   The Managing Director asserts all
the employer’s rights and obligations in accordance with applicable labor and
social security law. (3)   Die Bestimmungen dieses § 3 gelten entsprechend im
Hinblick auf Verbundene Unternehmen, einschließlich ausländischer Unternehmen,
soweit es nach ausländischem Recht zulässig und sinnvoll ist.   (3)   The
stipulations in this Section 3 shall apply accordingly in respect of Affiliated
Companies, including foreign companies as far as permitted and appropriate under
foreign law.

 

4



--------------------------------------------------------------------------------

§ 4

Erbringung der Dienstleistung/ Leistungsort

 

Section 4

Service Commitments / Place of work

Zeitweiliger Dienstsitz ist für die Dauer einer beabsichtigten und unter § 14
dieses Vertrages sowie dem zugehörigen Annex näher geregelten Entsendung Paris,
Frankreich, im Übrigen ist aber Büdingen regulärer Dienstsitz. Die Gesellschaft
behält sich jedoch vor, den Dienstsitz auch international innerhalb Europas zu
verlegen. In jedem Fall wird der Geschäftsführer zur Erfüllung seiner
Verpflichtungen als Geschäftsführer so oft wie nötig Geschäftsreisen
unternehmen.   For the term of an intended assignment, as closer stipulated in
Section 14 of this Agreement and the respective Annex, the temporary place of
work will be Paris, France, but Büdingen shall be the regular place of work. The
Company reserves the right to transfer the place of work, also on an
international basis within Europe. However, the Managing Director will travel as
often as necessary for the proper performance of his duties.

§ 5

Tätigkeit für die Gesellschaft; Nebentätigkeit

 

Section 5

Employment for the Company – Ancillary Activities

(1)   Der Geschäftsführer hat seine volle Arbeitskraft sowie sein gesamtes
Wissen und Können in die Dienste der Gesellschaft bzw. der Transportation
Europe- Sparte zu stellen. Der Geschäftsführer ist in der Bestimmung seiner
Arbeitszeit frei, hat jedoch jederzeit, soweit das Wohl der Gesellschaft bzw.
der Transportation Europe -Sparte dies erfordert, zu ihrer Verfügung zu stehen
und ihre Interessen wahrzunehmen.   (1)   The Managing Director shall dedicate
all of his working time and knowledge to the service of the Company,
respectively the Transportation Europe - Segment. The Managing Director is free
to establish his working hours, but must be available at any time, to promote as
required the benefit of the Company and protect the interests of the Company,
respectively the Transportation Europe - Segment. (2)   Dem Geschäftsführer ist
während der Dauer des Vertrages jede entgeltliche oder unentgeltliche
selbstständige, unselbständige oder sonstige Nebentätigkeit für sich oder Dritte
untersagt. Veröffentlichungen und Vorträge, die den Tätigkeitsbereich der
Gesellschaft betreffen, sowie die Übernahme von Ämtern in Aufsichtsgremien
anderer Unternehmen und Ehrenämtern in Organisationen, bedürfen der vorherigen
schriftlichen Zustimmung durch die Gesellschaft.   (2)   During the term of this
Agreement, the Managing Director shall not engage in any professional activities
other than those to be performed under this Agreement, whether paid or unpaid,
independently or otherwise, on his own behalf or for any third party.
Publications and public presentations relating to the scope of the Company’s
business, as well as any appointments to positions on supervisory boards of
other firms and honorary positions in other organizations, require prior written
approval from the Company.

§ 6

Wettbewerbsverbot / Verschwiegenheitspflicht / Nachvertragliches
Wettbewerbsverbot

 

§ 6

Prohibition of Competition / Duty of Confidentiality ./. Post-Contractual
Non-Compete

(1)   Dem Geschäftsführer ist es untersagt, während der Dauer dieses Vertrages
in selbstständiger, unselbständiger oder sonstiger Weise für ein Unternehmen
tätig zu werden, das mit der Gesellschaft oder einem Verbundenen Unternehmen in
direktem   (1)   During the term of this Agreement, the Managing Director shall
not engage in any competitive activities, as employee, through self-employment
or otherwise, or for any company that directly or indirectly competes with the
Company or an Affiliated

 

5



--------------------------------------------------------------------------------

  oder indirektem Wettbewerb steht. In gleicher Weise ist es dem Geschäftsführer
untersagt, während der Dauer dieses Vertrages ein solches Unternehmen zu
errichten, zu erwerben oder sich hieran unmittelbar oder mittelbar zu
beteiligen, oder zu Gunsten eines Wettbewerbers Arbeitnehmer der Gesellschaft
oder eines Verbundenen Unternehmens abzuwerben.      Company. Similarly, during
the term of this Agreement, the Managing Director is not permitted to establish,
acquire or participate in such other company, either directly or indirectly, or
to solicit employees of the Company or any Affiliated Company to the benefit of
a competitor. (2)   Der Geschäftsführer ist verpflichtet, über alle
betrieblichen und geschäftlichen Angelegenheiten der Gesellschaft gegenüber
Dritten striktes Stillschweigen zu wahren. Diese Verpflichtung besteht auch nach
Beendigung des Anstellungsverhältnisses fort.   (2)    The Managing Director
shall keep all operational and business affairs strictly confidential with
respect to any third party. This obligation shall also remain in force after
termination of the Managing Director’s employment. (3)   Der Geschäftsführer
verpflichtet sich, für jeden Fall des Verstoßes gegen das Wettbewerbsverbot oder
gegen die Verschwiegenheitspflicht an die Gesellschaft eine Vertragsstrafe zu
zahlen, und zwar in Höhe der Bruttovergütung der letzten 2 aktiven
Beschäftigungsmonate. Bei Dauerverstößen wird die Vertragsstrafe für jeden Monat
der Zuwiderhandlung verwirkt. Weitere Ansprüche der Gesellschaft oder einer
Verbundenen Gesellschaft bleiben unberührt.   (3)    For each breach of this
non-compete obligation or duties of confidentiality, the Managing Director
undertakes to pay to the Company a contractual penalty corresponding to the
amount of two monthly gross salaries paid to him during his last 2 months of
activity within the Company. Every month of a continuing breach of his non
compete obligations constitutes a further single breach of this exclusivity and
confidentiality provision. Any further claims of the Company or any Affiliated
Company remain unaffected. (4)   Das unter § 6 (1) geregelte Wettbewerbsverbot
gilt auch nachvertraglich für einen Zeitraum von 6 Monaten. Für die Dauer des
nachvertraglichen Wettbewerbverbots zahlt die Gesellschaft dem Geschäftsführer
eine Karenzentschädigung in Höhe von 50 % seiner letzten Gehälter nach § 7
(1) zuzüglich 50 % der geldwerten Leistungen nach diesem Vertrag. Die
Gesellschaft ist berechtigt, anderweitigen Erwerb des Geschäftsführers analog §
74 c HGB anzurechnen. Der Geschäftsführer hat für die Dauer der Karenzzeit
seinen anderweitigen Erwerb offenzulegen. Die Gesellschaft ist berechtigt, auf
die Einhaltung des nachvertraglichen Wettbewerbsverbotes mit einem Vorlauf von 6
Monaten zu verzichten. Kündigt die Gesellschaft diesen Vertrag aus wichtigem
Grund, kann die Gesellschaft auf das nachvertragliche Wettbewerbsverbot in der
Weise verzichten, dass sie von der   (4)    The competitive restraint provided
under Section 6 (1) above shall also apply post-contractually for a term of 6
Months. For the length of this post-contractual term, the Company shall pay the
Managing Director a monthly compensation equal to 50% of his then latest monthly
salary payment pursuant to Section 7 (1) plus 50% of the cash-value benefits
under this Agreement. The Company shall be entitled to set off alternative
earnings of the Managing Director in analogy to Section 74 c of the Commercial
Code. The Managing Director shall, during the non-compete period, report on the
level of his alternative earnings. The Company may waive the enforcement of this
post-contractual non-compete with advance notice of 6 Months. If the Company
terminates this Agreement for cause, the Company may waive enforcement of the
non-compete clause and relieve itself of

 

6



--------------------------------------------------------------------------------

  Verpflichtung zur Zahlung von Karenzentschädigung mit sofortiger Wirkung
befreit wird. Das nachvertragliche Wettbewerbsverbot bezieht sich räumlich auf
Europa. Für jeden Verstoß gegen das nachvertragliche Wettbewerbsverbot gelten
die Bestimmungen gem. § 6 (3) entsprechend.       any liability to pay
compensation with immediate effect. The obligation not to compete shall apply to
the territory of Europe. For any breach of this obligation not to compete, the
provisions of Section 6 (3) shall apply accordingly.  

§ 7

Vergütung; Auslagenerstattung

     

Section 7

Compensation; Expenses

(1)   Der Geschäftsführer erhält ein festes jährliches Grundgehalt in Höhe von
Euro 206.000 brutto, welches in gleichen monatlichen Raten gezahlt wird. Dieses
wird jeweils zum Ende eines jeden Monats ausgezahlt. Mit dieser Vergütung sind
auch etwaige Tätigkeiten des Geschäftsführers außerhalb der üblichen
Arbeitszeiten abgegolten.    (1)    The Managing Director shall receive a fixed
annual gross base salary in the amount of Euro 206,000, which shall be paid in
equal monthly installments. It shall be paid at the end of each month. The
salary includes payment for any activities performed by the Managing Director
for the Company outside of normal working hours. (2)   Einmal jährlich findet
ein Gespräch zwischen der Gesellschaft und dem Geschäftsführer statt zum Zwecke
der Überprüfung des festen monatlichen Grundgehalts im Hinblick auf die
allgemeine Entwicklung des Gehaltsniveaus, die Lebenshaltungskosten und die
Entwicklung der Gesellschaft.    (2)    The Company and the Managing Director
will annually discuss the fixed monthly base salary. The general development of
salary levels, the cost of living, and the development of the Company shall be
taken into consideration. (3)   Zusätzlich zur vorgenannten Vergütung hat die
oberste Muttergesellschaft der Gesellschaft, Exide Technologies, Inc. zugesagt,
dass der Geschäftsführer teilnahmeberechtigt sein soll an (a) dem Long Term
Incentive Plan, und (b) dem Corporate Incentive Plan. Es entspricht jedoch dem
gemeinsamen Verständnis der Parteien dieses Vertrages, das die Gesellschaft
nicht Vertragspartner der genannten Pläne ist, keine Zusagen diesbezüglich
machen kann und sich die Einzelheiten der Planteilnahme aus entsprechenden
Vereinbarungen zwischen dem Geschäftsführer und Exide Technologies, Inc.
ergeben, die durchweg nicht Teil dieses Vertrages sind.    (3)    In addition to
the aforementioned remuneration elements, the Company’s ultimate parent, Exide
Technologies, Inc. has promised that the Managing Director shall be entitled to
participate in (a) the Long Term Incentive Plan, and (b) the Corporate Incentive
Plan. However, the Parties to this Agreement share the view that the Company is
not a party to such plans, can not make any promises in respect of the plans and
that the details of participation in the plans are determined by respective
arrangements between the Managing Director and Exide Technologies, Inc., all of
which are not a part of this Agreement. (4)   Für Geschäftsreisen und sonstige
Aufwendungen im Interesse der Gesellschaft (einschließlich beruflich
veranlasster Telefonkosten) hat der Geschäftsführer Anspruch    (4)    Expenses
for business trips and other business expenses in the Company’s interest
(including business related telephone costs) shall be reimbursed to the Managing

 

7



--------------------------------------------------------------------------------

  auf Ersatz seiner Auslagen nach Maßgabe der Richtlinien der Gesellschaft gegen
Einzelnachweis. Es sind hierüber den jeweils geltenden steuerlichen
Erfordernissen gerecht werdende Aufzeichnungen zu machen.       Director in
accordance with the Company’s Rules for the reimbursement of travel expenses
upon furnishing of supporting documentation. All expenses shall be recorded in
accordance with the then applicable tax requirements.  

§ 8

Vergütung bei Dienstverhinderung

     

Section 8

Compensation in the Event of Prevention from Performance

(1)   Im Falle der Erkrankung oder sonstigen unverschuldeten Dienstverhinderung
werden dem Geschäftsführer seine vertragsmäßigen Bezüge gem. § 7 (1) für die
Dauer von bis zu sechs Wochen fortgezahlt.    (1)    In the event of illness or
if the Managing Director is otherwise prevented from performing his duties
through no fault of his own, the Managing Director shall be remunerated in
accordance with Section 7 (1) of this agreement for up to six weeks. (2)  
Dauert eine Krankheit länger, wird der Unterschiedsbetrag zwischen dem
Krankengeld der gesetzlich zuständigen Krankenkasse und einhundert Prozent der
bisherigen Nettobezüge nach § 7 (1) für die Dauer von sechs Monaten ab Beginn
der Krankheit weitergezahlt.    (2)    In the event of longer absence due to
illness, the Company shall pay the difference between the sick benefits by the
competent statutory insurance and 100 % of the last obtained net salary
(according to the gross salary pursuant to Section 7 (1)) for further six
months, to be calculated from the beginning of the illness.  

§ 9

Sonstige Leistungen

     

Section 9

Additional Benefits

(1)   Im Todesfalle erhalten die Hinterbliebenen des Geschäftsführers (Witwe
oder unterhaltsberechtigte Kinder) das feste Gehalt gem. § 7 (1) für die Dauer
von drei Monaten, beginnend mit dem Ablauf des Sterbemonats, weiter. Für diese
Zeit entfallen Leistungen an die Hinterbliebenen aufgrund einer für den
Geschäftsführer bestehenden betrieblichen Altersversorgung.    (1)    In the
event of death, the Managing Director’s dependants (widow or children entitled
to maintenance) shall be paid the fixed salary pursuant to Section 7 (1) for a
continued term of three months, starting with the end of the month of death.
During this term, no payments shall be due to dependants under any company
pension plan set up to the benefit of the Managing Director.

 

8



--------------------------------------------------------------------------------

(2)   Die Gesellschaft stellt dem Geschäftsführer einen Dienstwagen entsprechend
der aktuellen Dienstwagenordnung der Gesellschaft zur Verfügung. Der Dienstwagen
kann auch zu privaten Zwecken genutzt werden. Die Bedingungen für die berufliche
und private Nutzung eines solchen Dienstwagens stimmen überein mit bestehender
Firmenpolitik. Die Gesellschaft übernimmt die Betriebs- und Unterhaltungskosten
des Fahrzeugs. Die Versteuerung des geldwerten Vorteils der privaten Nutzung
trägt der Geschäftsführer.   (2)   The Company shall provide the Managing
Director with a company car according to the current Company Car Policy. The
company car shall also be available for personal use. The terms and conditions
of use of such car for professional or personal purposes will be in accordance
with established Company Car Policy. The Company shall bear the operating and
maintenance costs of the car. The taxes for the cash-value-benefit of the
private use shall be borne by the Managing Director. (3)   Die Gesellschaft wird
den einen Versicherungsvertrag gegen Unfall und Tod zugunsten des
Geschäftsführers abschließen.   (3)   The Company shall conclude an insurance
policy against accident and death to the benefit of the Managing Director. (4)  
Die Gesellschaft wird für den Geschäftsführer einmal jährlich in Höhe von 25,000
Euro brutto in dessen private Altersversorgung einzahlen.   (4)   The Company
shall grant an annual payment to the Managing directors private pension plan in
the gross amount of Euro 25,000.

§ 10

Urlaub

 

Section 10

Vacation

(1)   Dem Geschäftsführer steht jährlich ein Erholungsurlaub von 30 Arbeitstagen
zu. Arbeitstage sind alle Tage, die am Sitz der Gesellschaft weder Samstage,
noch Sonntage oder gesetzliche Feiertage sind. Die zeitliche Festsetzung erfolgt
unter Berücksichtigung der Belange des Geschäftsführers und der geschäftlichen
Belange der Gesellschaft.   (1)   The Managing Director is entitled to 30
working days of vacation per year. Working days are all days which, at the
registered seat of the Company, are neither Saturdays, Sundays nor statutory
public holidays. The time of vacation shall be taking into consideration the
personal preferences of the Managing Director and the interests of the Company.
(2)   Kann der Geschäftsführer aus geschäftlichen oder in seiner Person
liegenden Gründen den Urlaub nicht oder nicht vollständig bis zum Jahresende
nehmen, so bleibt ihm der Anspruch auf Urlaub insoweit bis zum 31. März des
Folgejahres erhalten.   (2)   If the Managing Director should not be able to use
some or all of the vacation days by the end of the year due to business or
personal reasons, the Managing Director shall be entitled to such unused
vacation days until March 31st of the following year.

§ 11

Erfindungen

 

Section 11

Inventions

Der Geschäftsführer ist verpflichtet, etwaige Erfindungen im Sinne des Gesetzes
über Arbeitnehmer - Erfindungen der Gesellschaft unverzüglich schriftlich
mitzuteilen. Die Gesellschaft   The Managing Director is obliged to inform the
Company in writing without delay regarding any inventions in accordance with the
German law on employee inventions. Within a period of

 

9



--------------------------------------------------------------------------------

ist berechtigt, innerhalb einer Frist von vier Monaten nach dieser Mitteilung zu
erklären, ob und in welchem Umfang sie die Erfindung in Anspruch nimmt.
Vergütungen des Geschäftsführers für Erfindungen sind mit seinem Grundgehalt
abgegolten.   four months following such notification, the Company shall be
entitled to declare whether or not it intends to make use of the invention and
to what extent. Compensation for inventions is covered by the Managing
Director’s base salary.

§ 12

Vertragsdauer und Kündigung; Abfindung

 

Section 12

Term of the Agreement and Termination;

Severance Payment

(1)   Dieser Vertrag beginnt zum 1. Januar 2009 und wird unbefristet
geschlossen.   (1)   This Agreement will become effective on January 1st, 2009
and is concluded for an indefinite term. (2)   Jede Partei ist berechtigt, das
Vertragsverhältnis mit einer Frist von sechs Monaten zum Monatsende zu kündigen.
  (2)   Both parties are entitled to terminate this Agreement by giving six
months’ prior notice to the end of a calendar month. (3)   Das Recht beider
Vertragsparteien zur außerordentlichen, insbesondere fristlosen Kündigung des
Vertrages bleibt unberührt.   (3)   The right of both Parties to immediate
termination for cause shall remain unaffected. (4)   Jede Kündigung bedarf der
Schriftform, Empfangszuständig für eine Kündigung durch den Geschäftsführer ist
jeder weitere Geschäftsführer der Gesellschaft oder für den Fall, dass ein
solcher nicht im Amt ist, derjenige Gesellschafter, der über die höchste
Kapitalbeteiligung an der Gesellschaft verfügt.   (4)   Any termination notice
must be in writing. The notice of termination by the Managing Director must be
received by another managing director, or in the event no such other managing
director is in office, by the shareholder with the largest capital in the
Company. (5)   Eine Abberufung des Geschäftsführers von der Geschäftsführung der
Gesellschaft, die jederzeit durch Beschluss der Gesellschafterversammlung
erfolgen kann, gilt automatisch zum nächst zulässigen Termin als Kündigung
dieses Vertrags ohne dass es eines gesonderten Ausspruchs einer Kündigung durch
die Gesellschaft bedarf. Entsprechendes gilt für den Fall der Amtsniederlegung
durch den Geschäftsführer.   (5)   The removal of the Managing Director from
office as a managing director of the Company, which may be effected at any time
by the resolution of the shareholders, shall automatically be deemed to
terminate this Agreement, and be effective as of the next permissible date
without any further notice of termination by the Company. The same applies in
case of a resignation from office of the Managing Director. (6)   In jedem Fall
einer Kündigung oder Abberufung/Amtsniederlegung ist die Gesellschaft
berechtigt, den Geschäftsführer unter Anrechnung auf etwaigen noch
offenstehenden Urlaub bis zum Ablauf der Vertragsdauer von der Verpflichtung zur
Dienstleistung freizustellen.   (6)   In the event of termination or
removal/resignation from office, the Managing Director may be released from his
duties to perform services for the Company. The release period shall be set off
from any unused vacation.

 

10



--------------------------------------------------------------------------------

(7)   Sollte die Gesellschaft den Vertrag kündigen, erhält der Geschäftsführer
als vertraglich vereinbarte Abfindung einen Bruttobetrag von einem Jahresgehalt
im Sinne des § 7 (1) in zuletzt geltender Höhe. Dies gilt nicht im Falle einer
Kündigung aus wichtigem Grund und einer Kündigung nach § 12 (8) und einer
Kündigung aus Gründen, die verhaltensbedingte Gründe darstellen würden, sofern
der Geschäftsführer dem Kündigungsschutzgesetz unterliegen würde. Die Zahlung
wird nicht fällig, solange der Geschäftsführer rechtliche Schritte gegen die
Kündigung ergreift oder diese als unwirksam betrachtet.   (6)   In case the
Company terminates this Agreement, the Managing Director shall be entitled to
the payment of a contractually agreed severance in a gross amount of one annual
salary pursuant to Section 7 (1) above. This shall not apply in case of a
termination for cause and a termination according to § 12 (8) and any
termination for what would be considered behavior-related grounds if the
Managing Director was subject to the provisions of the German Termination
protection Act. Payment shall not be due for such period of time during which
the Managing Director contests the validity of the termination or claims that
the termination is invalid. (8)   Es wird eine Probezeit von 6 Monaten
vereinbart. Während der Probezeit ist der Vertrag mit einer Vertragsverhältnis
für beide Seiten mit einer Frist von 3 Monaten kündbar.   (8)   A probation
period of 6 months will be agreed upon. During the probation period, the
contract can be terminated by each party with 3 months notice. (9)   Das
Anstellungsverhältnis findet spätestens mit Ablauf des Monats sein Ende, in
welchen der Geschäftsführer das 65. Lebensjahr erreicht.   (9)   The employment
relationship shall end with the expiry of the month in which the Managing
Director has attained the age of 65.

§ 13

Herausgabe von Unterlagen

   

Section 13

Release of Documents

(1)   Bei Beendigung des Vertrages oder im Falle einer durch die Gesellschaft
erfolgten Freistellung von der Dienstleistung hat der Geschäftsführer
unverzüglich sämtliche die Angelegenheiten der Gesellschaft betreffenden
Gegenstände und Unterlagen sowie Schlüssel, Bücher, Modelle, Aufzeichnungen
jeder Art, einschließlich etwaiger Abschriften oder Kopien, die sich im Besitz
der Gesellschaft befinden, vollständig an die Gesellschaft herauszugeben.
Sinngemäß gilt das Gleiche für elektronisch gespeicherte Daten, z.B.
Computerprogramme oder auf Disketten gespeicherte Daten. Das Vorstehende gilt
entsprechend in Bezug auf Verbundene Unternehmen, falls der Geschäftsführer ein
Amt aufgibt oder von diesem abberufen wird und die genannten Gegenstände nicht
mehr braucht oder ausdrücklich zur Rückgabe aufgefordert wird.   (1)   At the
end of the term, or upon release from duty effected by the Company, the Managing
Director shall return all objects and documents relating to the Company without
delay, as well as any keys, books, models and notes of any kind, including any
copies. The same applies to electronically stored data, e.g., computer programs
or data on disks. The aforementioned provisions shall apply accordingly in
respect of Affiliated Companies if the Managing Director resigns from a position
or is removed from it and does no longer need the mentioned items or is
explicitly requested to return them.

 

11



--------------------------------------------------------------------------------

(2)   Der Geschäftsführer erkennt an, dass die vorgenannten Gegenstände und
Unterlagen alleiniges Eigentum der Gesellschaft oder der Verbundenen Unternehmen
sind. Dem Geschäftsführer steht aus keinem Rechtsgrund ein Zurückbehaltungsrecht
gegenüber der Gesellschaft an den in § 13 (1) genannten Gegenständen zu.   (2)  
The Managing Director recognizes that the objects and documentation referred to
above is the sole property of the Company or its Affiliated Companies. The
Managing Director is not permitted to retain any objects or documents described
above in section 13 (1) for any reason whatsoever.

§ 14

Entsendung

 

Section 14

Assignment

Zeitgleich mit dem Abschluss dieses Vertrages vereinbaren die Parteien einen
Entsendungsvertrag; dieser wird Annex 1 zu diesem Vertrag.   Simultaneously with
the conclusion of this Agreement, the Parties agree on an assignment agreement
which will be Annex 1 to this Agreement.

§ 15

Schlussbestimmungen

 

Section 15

Final Provisions

(1)   Sämtliche Änderungen und Ergänzungen dieses Vertrages bedürfen zu ihrer
Rechtswirksamkeit der Schriftform und der Zustimmung durch Beschluss der
Gesellschafterversammlung. Die Aufhebung des Schriftformerfordernisses ist nur
schriftlich möglich. Dies gilt auch für die Schriftformklausel selbst.   (1)  
All modifications and amendments to this Agreement must be in writing to become
legally binding, and require the approval of the shareholders. The suspension of
this provision is only possible in writing. The same shall apply to the written
form requirement itself. (2)   Sollte eine Bestimmung dieses Vertrages unwirksam
sein oder werden, so wird die Geltung der übrigen Bestimmungen dieses Vertrages
hierdurch nicht berührt. Die Parteien sind in einem solchen Fall verpflichtet,
die rechtsunwirksame Bestimmung durch eine rechtlich zulässige und mit den
Bestimmungen dieses Vertrages vereinbare Regelung zu ersetzen, die dem
wirtschaftlich verfolgten Zweck der ungültigen Bestimmung am nächsten kommt.  
(2)   If any provision of this Agreement should be or become invalid, the
validity of the other provisions shall not be affected. In such event, the
parties shall replace the legally ineffective provision with a legally effective
provision in accordance with the remaining provisions of this agreement and
which best meets the commercial intent of the ineffective provision.

 

12



--------------------------------------------------------------------------------

Dieser Vertrag ist zweisprachig ausgefertigt. Rechtlich bindend ist
ausschließlich die deutschsprachige Version. Der englische Text dient lediglich
zur Information.    This Agreement has been prepared in two languages. Only the
German text is legally binding. The English version is for information purposes
only.

 

LOGO [g330401sig1.jpg]

   

EXIDE TECHNOLOGIES GMBH

represented by its shareholders’ assembly by the following signatories according
to the attached Power of Attorney

Michael Ostermann    

 

Place, Date:

 

 

Duisburg, den 27.11.08

         

LOGO [g330401sig2.jpg]

      EXIDE Transportation Holding Europe S.L.       By:   Petra Würz      
Title:   General Counsel IEE Europe       Place, Date: Büdingen, November 21,
2008      

LOGO [g330401sig3.jpg]

      EXIDE Holding Europe S.A.S       By:   Brita Knaf       Title:  

Human Resources Manager

Commercial and Corporate

      Place, Date: Büdingen, November 21, 2008

 

13